Citation Nr: 0615389	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hypertension, 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to August 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's hypertension is manifested by diastolic 
pressure predominantly less than 100, systolic pressure 
predominantly less than 160 and no history of diastolic 
pressure predominantly 100 or more controlled by continuous 
medication.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
August 2002 and February 2005 that told him what was 
necessary for his claim to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statement of the Case (SSOC), 
he was provided with specific information as to why his claim 
seeking an increased rating for hypertension was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's August 2002 and February 2005 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
February 2005 letter asks the appellant to identify any other 
evidence or information that he thinks will support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the December 2004 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  The veteran has not identified any 
other evidence that might be available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  



II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran was granted service connection for hypertension 
shortly after leaving service and was assigned a 0 percent 
evaluation.  In July 2002 he filed a claim seeking a higher 
rating.

The veteran has hypertension but it is well-controlled with 
medication.  Private treatment records show that the veteran 
has consistently had blood pressure readings with diastolic 
pressure of less than 100 and systolic pressure of less than 
160.  The veteran submitted annual physical examination 
reports from Dr. Ronald A. Ford showing a blood pressure 
reading of 122/78 in August 2001 and 136/84 in July 2002.  A 
private cardiology examination by Dr. Randall Kramer in 
October 2002 showed a blood pressure reading of 136/80.  A 
blood pressure reading done at the Watson Clinic in January 
2003 was 128/84.  VA treatment records showed blood pressure 
readings of 130/82 in October 2002 and 134/82 in March 2003.

The veteran was provided a VA examination in October 2002.  
The examiner noted the veteran's history of hypertension 
since 1994.  The veteran had pressure of 128/70 in the right 
arm and 130/70 in the left arm.  The examiner diagnosed the 
veteran with hypertension, well controlled, with history of 
paroxysmal atrial fibrillation.  The veteran had a regular 
rate and rhythm on examination and no evidence of coronary 
artery disease.

The veteran underwent another VA examination in March 2004.  
The examiner noted that the veteran is taking 240 milligrams 
a day of verapamil and 5 milligrams of terazosin at night to 
control his hypertension.  The veteran had blood pressure of 
130/70 in both arms.  The examiner stated that the veteran's 
hypertension is fairly well-controlled with blood pressure of 
130/70 with only one blood pressure medication and there is 
no evidence of left ventricular hypertrophy.

Under the regulations, a 10 percent rating for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) under Diagnostic Code 7101 is warranted for 
diastolic pressure predominantly 100 or more; systolic 
pressure predominantly 160 or more, or; history of diastolic 
pressure predominantly 100 or more which is controlled by 
continuous medication.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2005).  A 20 percent rating is warranted for 
hypertensive vascular disease manifested by diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  A higher rating, of 40 
percent requires diastolic pressure predominantly 120 or 
more, and the highest rating, of 60 percent, is warranted 
when diastolic pressure is predominantly 130 or more.  Id.

The preponderance of the evidence establishes that the 
criteria for a compensable rating for hypertension have not 
been met.  The veteran has been diagnosed with hypertension.  
The veteran's blood pressure readings as indicated on 
examinations and in treatment records do not show diastolic 
pressures predominantly in excess of 100 or systolic pressure 
in excess of 160 at any point.  The VA examinations showed 
blood pressure readings of 130/70 and the blood pressure 
readings in the private medical records are consistent with 
those findings.  Under the regulations, the veteran is not 
entitled to a compensable rating for his hypertension.  
38 C.F.R. § 4.104, DC 7105 (2005).  The veteran has asserted 
that because his hypertension is controlled by medication, he 
should be entitled to a compensable rating, but there is no 
basis under the regulations for such a rating absent 
diastolic reading predominantly 100 or more at some point.  

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102.  


ORDER

Entitlement to a compensable evaluation for hypertension is 
denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


